o f f ic e o f c h ief c o u n sel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date uilc 25a cc ita tl-n-738-01 memorandum for area_counsel small_business self-employed area cc sb bos from heather maloy associate chief_counsel income_tax accounting subject this memorandum responds to your request for field_service_advice dated date concerning sec_25a sec_151 and sec_152 of the internal_revenue_code sec_25a pertains to the hope scholarship credit and the lifetime_learning_credit collectively the education tax_credit sec_151 and sec_152 relate to deductions for personal and dependency_exemptions issues if a dependency_exemption with respect to an individual taxpayer college student was allowable but not allowed on his parents’ federal_income_tax return for the tax_year in issue then -- what is the amount of the taxpayer student’s personal_exemption and is the student taxpayer entitled to claim a hope scholarship credit on his own return conclusions because a dependency_exemption was allowable to the parents of the taxpayer student during the year in issue the taxpayer’s personal_exemption amount is zero because the taxpayer student was not allowed claimed as a dependent by his parents the taxpayer is entitled to claim a hope scholarship credit on his own return for that year assuming he meets all other relevant eligibility requirements tl-n-738-01 facts the taxpayer is a college student who filed as a single_taxpayer in his parents who are married and filed a joint federal_income_tax return for were entitled to claim the taxpayer as a dependent on that return however the parents reported adjusted_gross_income agi sufficiently large that they could derive no tax_benefit either from claiming the taxpayer as a dependent or from claiming an education tax_credit with regard to any education-related expenditures they might have made on his behalf on his return the taxpayer reported an agi of dollar_figure a personal_exemption amount of zero and a hope scholarship credit of dollar_figure the service_center denied the education tax_credit but sent the taxpayer a letter stating that the taxpayer could claim the credit if he filed an amended_return claiming himself as a dependent the taxpayer responded that he could not claim himself as a dependent because his parents could have claimed him as a dependent on their return however the taxpayer continued to maintain that he is entitled to an education tax_credit for the year and requested assistance from the taxpayer_advocate in obtaining it your initial understanding of the facts when this matter was first referred to you was that the taxpayer’s parents had claimed him as a dependent on their federal_income_tax return based on that understanding your office recommended and this office informally concurred in denying an education tax_credit to the taxpayer however further investigation has revealed that the taxpayer’s parents did not in fact claim the taxpayer as a dependent in although they did claim a dependency_exemption with respect to another of their children your office then requested our office’s written views on whether the taxpayer was correct in claiming the education tax_credit on his return law and analysis this case involves the relationship between the personal and dependency_exemption rules found in sec_151 and sec_152 and the education tax_credit rules found in sec_25a the rules operate in tandem but a seemingly slight difference in the relevant statutory language -- sec_151 uses the word allowable whereas sec_25a uses the word allowed -- is crucial to our determination that the taxpayer was correct both in treating his personal_exemption amount as zero and in claiming the education tax_credit personal and dependency_exemptions sec_151 and sec_152 allowable as a deduction sec_151 and sec_152 pertain to personal and dependency_exemptions sec_151 provides that in the case of an individual the exemptions provided by sec_151 shall be allowed as deductions in computing taxable_income an individual and his or her tl-n-738-01 spouse may each claim a personal_exemption under sec_151 for the exemption_amount under sec_151 an individual may also deduct the exemption_amount for each of that individual’s dependents if the dependent either has gross_income for the relevant year of less than the exemption_amount or is a child of the taxpayer and is either under the age of or if a student under the age of sec_152 generally defines a dependent as being an individual who receives or is treated as receiving more than half of his or her support for the calendar_year from another taxpayer with whom the individual stands in a specified relationship the first such specified relationship is between a parent and his or her son or daughter see sec_152 the general exemption_amount for was dollar_figure see sec_151 and d and dollar_figure of revproc_98_61 1998_2_cb_811 however under a special rule found in sec_152 the exemption_amount applicable to an individual is zero if that individual is one with respect to whom a deduction is allowable to another taxpayer during the taxable_year at issue emphasis added in general a deduction is allowable if it is permissible regardless of whether the deduction is actually used or confers a tax_benefit see 14_f3d_583 - fed cir a dependency_exemption was allowable to the taxpayer’s parents for under sec_151 because all three conditions of sec_152 were satisfied i a specified relationship existed ii the parents supplied more than half their son’s support and iii the son was both a student and under the age of as a direct consequence of allowability under sec_151 however the taxpayer’s personal_exemption amount for was pegged by sec_151 at zero he was not entitled to the tax_benefit of a personal_exemption for himself because other taxpayers -- his parents -- were permitted to claim him on their return the effect of sec_151 and d when read together is both to ensure that only one exemption can properly be claimed per individual and to mandate on which of two possible returns the claim is proper once the conditions of sec_152 are met an individual will have the status of a dependent -- and the concomitant personal_exemption amount of zero -- even if the taxpayer on whose return the dependent can be claimed chooses to forego actually claiming the dependency_exemption moreover sec_151 and d d will operate to mandate a personal_exemption amount of zero for a dependent even if the phase out rule_of sec_151 results in a zero exemption_amount being available with respect to that dependent on another taxpayer’s return sec_151 requires a phase out or reduction of the exemption_amount for those high income taxpayers whose agi exceeds a specified threshold_amount in the threshold_amount for married taxpayers filing jointly began at an agi of dollar_figure of agi with the phaseout being complete once agi reached dollar_figure see dollar_figure of revproc_98_21 because the taxpayer’s parents reported an agi for that was substantially in excess of dollar_figure the parents' exemption_amount for both personal and dependency_exemptions for that year was reduced to zero although a zero exemption_amount meant that the parents would tl-n-738-01 have derived no tax_benefit from claiming their son as a dependent that lack of tax_benefit was statutorily irrelevant under sec_151 in sum because a dependency_exemption with respect to their son was allowable to the parents the taxpayer son's personal_exemption amount under sec_151 was zero thus the taxpayer correctly declined to amend his return the sec_25a education tax_credit allowed as a deduction sec_25a provides two credits -- the hope scholarship credit and the lifetime_learning_credit -- that may be claimed with respect to an individual's qualified_tuition_and_related_expenses for post-secondary education although the credits differ in some important respects the statutory rule relevant here -- sec_25a -- applies equally to both credits accordingly the hope scholarship credit and the lifetime_learning_credit are referred to collectively in this memorandum as the education tax_credit during the education tax_credit began being phased out when a taxpayer's modified agi reached dollar_figure and was completely phased out at a modified agi of dollar_figure sec_25a sec_25a defines qualified_tuition_and_related_expenses in general as tuition and fees required for the attendance or enrollment of i the taxpayer ii the taxpayer's spouse or iii any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 emphasis added in general a deduction is allowed if it has been claimed on the return regardless of whether the deduction produced a tax_benefit see 319_us_523 as noted earlier although the taxpayer's parents were entitled to claim the taxpayer as a dependent on their tax_return they elected to forego that deduction the consequences of the parents' forbearance were twofold a sec_151 deduction was not allowed on their return and the parents were ineligible under sec_25a to claim an education tax_credit with respect to the taxpayer by not claiming the taxpayer as a dependent however the parents ensured that he -- who was the taxpayer the hope scholarship credit is allowed for a total of years for individuals who are at least half-time students who are enrolled in a degree or certificate program and who have not completed at the beginning of the taxable_year the first years of post-secondary education the maximum hope scholarship credit_amount for the expenses of an eligible_student in was dollar_figure the lifetime_learning_credit is allowed to any taxpayer for any taxable_year for who pays qualified_tuition_and_related_expenses to attend an eligible_educational_institution for the purpose of acquiring or improving job skills the maximum amount that could be claimed under the lifetime_learning_credit in was dollar_figure additional information about the credits can be found in the proposed_regulations under sec_25a and in pub tax benefits for higher education tl-n-738-01 referred to in sec_25a - became the only person eligible to claim an education tax_credit with respect to his qualified_tuition_and_related_expenses in see notice_97_60 1997_2_cb_310 q a moreover the taxpayer became entitled to the credit not only for any qualified_tuition_and_related_expenses he may have paid but also for any such amounts his parents may have paid on his behalf see prop_reg sec_1 25a- f ex congress deliberately chose the allowed standard for the education tax_credit because that standard permits more flexibility to a family than does the allowable standard found in sec_151 see h rep cong 1st sess 1997_4_cb_319 - that flexibility is illustrated by the facts of this case although neither the taxpayer nor his parents could derive any_tax benefit from the operation of the sec_151 rules his modified agi was low enough that he -- although not his parents -- could derive some tax_benefit from the education tax_credit the intra-family allocation of the credit to the taxpayer -- which the parents achieved by not claiming him as a dependent -- conferred a tax advantage upon the family as a whole in a manner consistent with congressional intent accordingly we conclude that the service_center erred in disallowing the taxpayer’s claim for the education tax_credit if we can be of further assistance please telephone our conclusion is based on our understanding that the only ground for disallowance was the confusion over the allowed versus allowable standard we thus are assuming that the amount of the credit claimed by the taxpayer accurately reflects the taxpayer’s and or his parents’ expenditures on qualified_tuition_and_related_expenses and that there are no other grounds upon which the credit should be denied
